DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 2/19/2020.  Claims 1,7, and 16-17 are amended, claims 24-28 are new, and claims 1-7, 10-17, and 19-28 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/21/2020.  These drawings are unacceptable.
The new drawing Fig. 4A introduces new matter in to the disclosure.
The Specifications originally recited “In another embodiment, the perimeter of the antenna may have one or more non-curved sections each configured as a relatively sharp edge. In such an embodiment, the edge is oriented to contact the surface of the component to which the antenna is joined. When a joint is formed between the antenna and the other component, the edge breaks through an outer surface or layer of the other component (e.g., an outer oxide layer of a connection pad formed of an aluminum material) to provide a reliable conductive connection. This may also serve to more securely connect the antenna to the other component, by adding a friction fit to the selected joinder method.”  The language originally presented in [0033] could be used to describe the new Fig. 4A.  The originally-filed Specifications and drawings in combination, however, do not evidence possession of the matter introduced in the new Fig. 4A and corresponding written description.  Various embodiments of “non-curved sections” and “sharp edge” would have been understood to be describable by the original-filed written description.  The geometry of the non-curved sections and sharp edge in the written description could have been embodied as a surface with multiple vertices, surface with a single conical vertex, a concave surface or any number of other geometries.  The written description did not evidence possession of a particular geometry, much less the particular geometry now depicted in new Figure 4A.  A person having ordinary skill in the art would not have understood Applicant to have possessed the specie depicted in the new Fig. 4A.

Specification
The amendment filed 2/19/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraph [0034] describing new Figure 4A.  For reasons articulated above, the geometry of Figure 4A introduces matter that was not . 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Claim 24 recites “wherein each of the connection pads has a larger surface area than the RFID chip”.  As the Applicant’s drawings are not disclosed as being to scale or depicting proportionality between the dimensions of the connection pads and the dimensions of the RFID chip, the written description must provide evidence of possession of the claimed feature.  In [0039] Applicant discloses “[t]he illustrated bond pads 304 are relatively small (e.g., being smaller than the associated RFID chip 306), compared to the connection pads to which 

Claim Interpretation
Claim 1 recites “wherein the antenna crosses each of the connection pads at a plurality of location” and “the RFID chip is disposed between at least two of the plurality of locations where the antenna crosses the pair of connection pads”. The antecedence of “the plurality of locations where the antenna crosses the pair of connection pads” could be made clearer in light of the embodiments disclosed originally, though this section serves to at least clarify the interpretation in lieu of an argument that the metes and bounds of the invention cannot be determined.  The first limitation on the antenna crossing each of the connection pads establishes that there are at least four locations – at least two antenna crossings for one pad and at least two antenna crossing for another pad.  The language limiting the disposal of the RFID chip as between at least two of the locations is interpreted as a requirement of the RFID to be disposed between any two of the at least four locations.  In other words, this language is not understood as requiring the RFID chip to be disposed between the pair of connection pads.

Claims 1-4, 10-11, 14-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,161,761 to Ghaem et al (hereinafter Ghaem).
Regarding claim 1, Ghaem discloses an RFID device (Figs. 1-2) comprising: an antenna defining a gap (loop antenna 24 with ends 34 and serpentine portions 36 defines many gaps circumscribed by the outermost traces, Figs. 1-2); a pair of connection pads (“Each of the serpentine segments 36 is a generally winding or circuitous portion of the bare conductor 32, which increases the surface area contacting a conductive medium 44 or other suitable electrical connection between the integrated circuit component 38 and the loop antenna 24”, Figs. 1-3) electrically coupled to the antenna, wherein the antenna crosses each of the connection pads at a plurality of locations (serpentine pattern crossings, Fig. 1-3); an RFID chip (integrated circuit component 38, substrate 40, and conductive trace 42, Figs. 1-3) electrically coupled to the pair of connection pads, the RFID chip being electrically coupled to the antenna through the connection pads (Fig. 1-3), wherein the RFID chip is disposed between at least two of the plurality of locations where the antenna crosses the pair of connection pads (“a conductive medium 44 or other suitable electrical connection between the integrated circuit component 38 and the loop antenna 24 … conductive medium shall include a conductive adhesive, an eutectic solder, a low melting temperature solder alloy, a solder, a conductive paste, or the like”, “Each of the serpentine segments 36 is a generally winding or circuitous portion of the bare conductor 32, which increases the surface area contacting a conductive medium 44 or other suitable electrical connection between the integrated circuit component 38 and the loop antenna 24”, Fig. 2; col. 6, ll. 20-46).

    PNG
    media_image1.png
    342
    506
    media_image1.png
    Greyscale

Integrated circuit component 38 straddles a line between serpentine antenna ends 34 and thus is “disposed between at least two of the plurality of locations where the antenna crosses the pair of connection pads”.  It is noted that the integrated circuitry component is not disposed on a line including at least two of the plurality of locations where the antenna crosses the pair of connection pads, though this feature is not claimed. 
Regarding claim 2, Ghaem discloses the entire antenna has a cross section with an at least partially curved perimeter (Figs. 1-2; col. 1, ll. 42-56).
Regarding claim 3, Ghaem discloses the entire perimeter of the cross section is curved (Fig. 2).
Regarding claim 4, Ghaem discloses the cross section is substantially circular (Fig. 2).
Regarding claim 10, Ghaem discloses a conductive material trace 42, Fig. 2) connected to the connection pad and to the antenna.
Regarding claim 11, Ghaem discloses said conductive material comprises a conductive adhesive or solder (col. 6, ll. 20-46).
Regarding claim 14, Ghaem discloses an adhesive layer connected to the connection pad and to the antenna at a joint, wherein the antenna is electrically coupled to the connection pad by capacitance (Fig. 2; col. 6, ll. 20-46).
Regarding claim 15, Ghaem discloses the adhesive layer is sufficiently flexible to allow relative movement of the antenna and the connection pad in the joint (col. 6, ln 47-col. 7, ln. 3).
Regarding claim 16, Ghaem discloses the RFID chip (IC component 38, substrate 40, and conductive trace 42, Fig. 2) and the antenna (ends 34, Fig. 2) physically contact opposite surfaces (top and bottom surfaces) of the connection pad (Fig. 2).
Regarding claim 17, Ghaem discloses the RFID chip (IC component 38, substrate 40, and conductive trace 42, Fig. 2) and the antenna (ends 34, Fig. 2) physically contact the same surface (outer surface) of the connection pad (Fig. 2).
While the broadest reasonable interpretation of “the same surface” includes the entirety of an external surface of a body, the term “surface” may also be embodied as a planar surface.  Ghaem does not teach that the RFID and antenna are in direct physical contact with the same planar surface of the connection pad, though some of the citer pertinent art does teach this feature.  While the cited pertinent art does not constitute a ground of rejection, it is cited as a guide to expedite prosecution.  
Regarding claim 19, Ghaem discloses the connection pad is deformed around the antenna at a location where the antenna crosses the bond pad (Fig. 6).
Regarding claim 20, Ghaem discloses the RFID chip is incorporated into an RFID strap including a plastic layer (FR4 printed circuit board 40 with IC component 38, conductive trace 42, and conductive medium 44, Fig. 2; col. 7. ll. 26-43), the metal layer comprising the connection pad, and the plastic layer and the metal layer are deformed around the antenna at a location where the antenna crosses the RFID strap (conductive medium 44 deforms around circular wire 134, Fig. 6).
Regarding claim 21, Ghaem discloses the antenna is formed of a copper wire (“the bare conductor 32 preferably comprises a solid uninsulated copper wire having a diameter within a range from approximately 2 mils to 20 mils
Regarding claim 25, Ghaem discloses that the RFID chip is disposed within the gap (IC component 38, substrate 40, and conductive traces 42 are necessarily within an area enclosed by outermost traces of antenna 28, Figs. 1-2).
 Regarding claim 27--, Ghaem discloses the antenna spans the width of the connection pad at each location where the antenna crosses each connection pad (“Each of the serpentine segments 36 is a generally winding or circuitous portion of the bare conductor 32, which increases the surface area contacting a conductive medium 44 or other suitable electrical connection between the integrated circuit component 38 and the loop antenna 24”; col. 6, ln. 20-46).  The phrasing “spans the width of the connection pad” is not interpreted as requiring each antenna trace at each location to run from edge to edge of the connection pad, as depicted in Applicant’s Fig. 1, for example.  Maximizing a surface are connecting the serpentine segments and the conductive media 44 would necessarily maximize the length of each respective length of antenna portion that traverses a face of the conductive medium.  This maximization anticipates a reasonably broad interpretation of the claim in light of the Specification.

Claims 1, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG 2016/0224882 to Zhang (hereinafter Zhang).
Regarding claim 1, Zhang teaches an RFID device (Figs. 1-7) comprising: an antenna (antenna 3, Figs. 1-7) defining a gap (area enclosed by outermost traces of antenna 3, Fig. 1-7); a pair of connection pads (two elastic conductive devices 5 are metal elastic conductive devices, for example, metal spring tablets, Figs. 2-7) electrically coupled to the antenna ([0039]), wherein the antenna crosses each of the connection pads at a plurality of locations (Fig. 3); an RFID chip (chip circuit layer 4, Figs. 1-7) electrically coupled to the pair of 
Regarding claims 26 and 28, Zhang teaches the pair of connection pads extend away from each other from opposite edges of the RFID chip (Fig. 3).
Regarding claim 27, Zhang teaches the antenna spans the width of the connection pad at each location where the antenna crosses each connection pad (Fig. 3, 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaem, as applied to claim 1, and further in view of US Pat. No. 10,380,477 to Pueschner et al. (hereinafter Pueschner).
Regarding claim 5, Ghaem discloses the claimed invention as cited above though does not explicitly disclose the cross section has a flattened oval shape.
Pueschner discloses the cross section has a flattened oval shape (Fig. 8A-8B).

Regarding claim 6, Ghaem discloses the claimed invention as cited above though does not explicitly disclose the cross section has a flattened oval shape.
Pueschner discloses wherein the cross section of the antenna has a flattened oval shape at a location where the antenna crosses the connection pad (Figs. 8A-B), and the cross section of the antenna is substantially circular at a location spaced away from the connection pad (Fig. 8A-8B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flattened oval shape as taught by Pueschner with the system as disclosed by Ghaem.  The motivation would have been to increase the surface area of contact between the antenna and connection pad of Ghaem (see col. 6, ll. 20-46) as well as design the capacitance for optimal electrical characteristics (col. 12, ll. 43-55).

Claims 7, 12-13, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaem as applied to claim 1, and further in view of US PG Pub. 2005/0001785 to Ferguson et al. (hereinafter Ferguson).
Regarding claim 7, Ghaem discloses the claimed invention as cited above though does not explicitly disclose a connection pad electrically coupled to the RFID chip and to the antenna, formed of an aluminum material, and having an outer oxide layer, wherein the cross section of the antenna has at least one non-curved edge extending through the outer oxide layer
Ferguson discloses a connection pad electrically coupled to the RFID chip and to the antenna, formed of an aluminum material, and having an outer oxide layer, wherein the cross 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a non-round conductor portion to extend into a connective conductor as taught by Ferguson with the system as disclosed by Ghaem.  The motivation would have been to electrically couple an RFID chip to an antenna via pressure (para [0085]).
Regarding claims 12 and 13, Ghaem discloses the claimed invention as cited above though does not explicitly discloses a connection pad electrically coupled to the RFID chip and to the antenna, and a weld connected to the connection pad and to the antenna.
Ferguson discloses a connection pad electrically coupled to the RFID chip and to the antenna, and a weld connected to the connection pad and to the antenna (para [0091]) and the weld is formed from a method selected from the group consisting of ultrasonic, thermo-compression, and electrical welding (para [0091]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide welds as taught by Ferguson with the system as disclosed by Ghaem.  The motivation would have been to provide an electrical connection with mechanical robustness and rigidity.
Regarding claim 14, Ferguson teaches an adhesive layer (adhesive 134, Fig. 6; para [0186]) connected to the connection pad (conductive bump 124, Fig. 6) and to the antenna (antenna 106, Fig. 6-7) at a joint, wherein the antenna is electrically coupled to the connection pad by capacitance (Fig. 6-7; para [0082-0089]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an adhesive as taught by Ferguson with the system as disclosed by Ghaem.  The motivation would have been to prevent undesired electrical connection between various parts of the antenna (para [0089]).
Regarding claim 23, Ferguson teaches the adhesive layer comprises a non-conductive adhesive material (para [0082-0089]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an adhesive as taught by Ferguson with the system as disclosed by Ghaem.  The motivation would have been to prevent undesired electrical connection between various parts of the antenna (para [0089]).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaem as applied to claim 21, and further in view of US PG Pub. 2015/0356395 to Haring et al. (hereinafter Haring).
Regarding claim 20, Ghaem discloses the RFID chip is incorporated into an RFID strap including a plastic layer (FR4 printed circuit board 40 with IC component 38, conductive trace 42, and conductive medium 44, Fig. 2; col. 7. ll. 26-43), the metal layer comprising the connection pad, and the plastic layer and the metal layer are deformed around the antenna at a location where the antenna crosses the RFID strap (conductive medium 44 deforms around circular wire 134, Fig. 6).
This interpretation requires the claimed deformation to limit the combination of the plastic layer and the metal layer.  It is understood that Ghaem does not disclose that each of the plastic layer and the metal layer are deformed.  As this is an argued point presented by Applicant in the 10/21/20 Remarks, it is further contended that the deformation of both layers would have been obvious to one having ordinary skill in the art.  
In Haring, the plastic PET substrate 56 and the metal connection pads 53 and 54 are deformed around wire antenna portions 34 and 35 (Fig. 8-12).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to conform layers around the antenna wire as taught by Haring with the .

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaem as applied to claim 21, and further in view of US PG Pub. 2006/0054707 to Akita et al. (hereinafter Akita).
Regarding claim 22, Ghaem discloses the claimed invention as cited above though does not explicitly disclose the copper wire is plated with one or more materials, including silver or gold.
Akita discloses the copper wire is plated with one or more materials, including silver or gold (para [0063]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to plate copper with gold as taught by Akita with the system as disclosed by Ghaem.  The motivation would have been to provide an oxidation resistant material exhibiting long-term electrical conductivity characteristics optimized for electrical connections (para [0063]).

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
On pages 10-11 of the Response, Applicant argues that Ghaem fails to disclose an RFID chip “is disposed between at least two of the plurality of locations where the antenna crosses the paid of connection pads”.  Examiner respectfully disagrees.  Applicant references originally filed Figs. 1 and 1A in the Remarks to demonstrate distinguishing features of the now-claimed invention.  The line in Fig. 1 indication the position of cross-sectional view for Fig. 1A is an imaginary line on which each connection pad 18 and IC chip 12 are disposed.  Examiner 
On page 12 of the Response, Applicant argues that claims 16 and 17 distinguish the invention over Ghaem as the IC component 38 does not make “physical contact” with the same or opposite surfaces of the conductive medium 44 relative to the antenna.  The rejection has been modified above such that the substrate 40 and trace 42 are taken, in combination with the IC component 38, to read on the claimed “chip”.  Accordingly, the combination is in physical contact with opposite surfaces of conductive medium 44 (top vs. bottom).  Further, the combination is also in physical contact with the same surface of the conductive medium 44 in that each element is in physical contact with the outer surface of conductive medium 44. Additionally references of prior art are cited to demonstrate that chips and antennas are known to contact the same plane of a connection pad and to distinct planes of the same connection pad.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872